department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date jan tax_exempt_and_government_entities_division release number release date uil code person to contact identification_number telephone number inreply refer to last date for filing a petition with the tax_court apr0o5 20xx certified mail - return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s to your service examine documents sections organizing the irc activities as required by you have not established that you are organized and operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 c you failed to respond to repeated reasonable requests to allow the internal receipts revenue expenditures or and a as such you failed to meet the organizational and operational requirements for continued exemption under sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code contributions to your organization are not deductible under sec_170 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours mary a epps acting director exempt_organizations examinations enclosure publication dollar_figure iy irs department of the treasury internal_revenue_service tax_exempt_and_government_entities_division hopkins plaza rm baltimore md date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers phone number fax number manager’s name id number manager’s contact number response due_date july 20xx dear certified mail - return receipt requested why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code letter catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can’t reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance f you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director exempt_organizations examinations letter catalog number 34809f form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 date of notice issues does the organization continue to qualify as an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code irc facts the organization filed form_1023 for exemption on september 20xx and was granted exemption within the meaning of sec_501 on june 20xx with an effective date of exemption of march 20xx the organization was classified as a public charity within the meaning of sec_509 the organization was selected for audit to ensure that the examined organization’s activities and operations align with its approved exempt status an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition a correspondence_audit for tax_year ending december 20xx was opened during the audit it was determined that the organization’s articles of incorporation do not meet the organizational_test for sec_501 as the articles do not contain adequate purpose or dissolution clauses a subsequent l3606 was mailed on march 20xx with a response due_date of april 20xx a second l3844a was mailed on may 20xx with a response due_date of june 20xx the organization was sent letter on december 20xx with a response due_date of january 20xx requesting specifics on the organization’s activities finances and a request to amend its articles of incorporation letter was mailed january 20xx with a response date of february 20xx l3844a was mailed certified with return receipt on february 20xx with a response due_date of march 20xx the organization provided a response by fax on february 20xx the response only contained proof of filing for 990n for tax_year ending december 20xx the organization has not provided a description of its activities or financial data for the year under audit nor has the organization provided a state approved copy of articles of amendment as requested a message was left for called on february 20xx to inform agent that information was being faxed a message was left for on february 20xx and august 20xx no response was received on december 20xx no response was received department of the treasury - internal_revenue_service form 886-a ev page -1- law form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 sec_501 of the code provides that an organization organized and operated exclusively for charitable or educational_purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides in order to be exempt as an organization described sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 states in part that an organization is organized exclusively for one or more exempt purposes only if its articles limit the purposes to one or more such exempt purposes and do not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which in themselves are not in furtherance of exempt purposes articles which expressly empower the organization to engage in other than exempt_activities and other than as an insubstantial part of the activities is not organized exclusively for exempt purposes even if the articles stated the organization is created for charitable or educational or other exempt purposes sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 c of the income_tax regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which further one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in better business bureau v united_states u s the court held that the existence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of truly exempt purposes to qualify for exemption under sec_501 the applicant organization must show that it is organized and operated exclusively for religious or charitable purposes that no part of the net_earnings inures to the benefit of a private individual or shareholder and that no substantial part of its activities consists of the dissemination of propaganda or otherwise attempting to influence legislation or engaging in political activity in harding hospital inc v united_states f cir the court held that an organization has the burden_of_proof that it satisfies the requirements of the particular exemption statute the court noted that whether an organization has satisfied the operational_test is a question of fact organizations position form 886-a crev department of the treasury - internal_revenue_service page -2- e form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 the organization has not responded to the above mentioned requests for information and has not provided documentation of its’ position governments position it is the government's position that the organization should be revoked as it is not organized or operated for exclusively charitable educational or religious purposes within the meaning of sec_501 the organization has not amended its articles of incorporation and filed them with the secretary of state therefore it does not meet the organizational_test under sec_501 the organization has not provided specific details on its activities or financial data for the year under audit to enable the service to determine whether the organization’s exemption under sec_501 should remain in effect conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and should be revoked department of the treasury - internal_revenue_service form 886-a ev page -3-
